 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN WILSON, et al.,                                Case No.: 3:17-CV-01249-AJB-JLB
                                                                      8
12                                     Plaintiffs,
                                                         ORDER DENYING EXPERIAN
13   v.                                                  INFORMATION SOLUTIONS,
                                                         INC.’S MOTION FOR JUDGMENT
14   EXPERIAN INFORMATION
                                                         ON THE PLEADINGS
     SOLUTIONS, INC.,
15
                                      Defendant.         (Doc. No. 10)
16
17
18
19         Presently before the Court is Defendant Experian Information Solutions, Inc.’s
20   motion for judgment on the pleadings. (Doc. No. 10.) Plaintiffs John Wilson and Nieysha
21   White oppose the motion. (Doc. No. 16.) For the reasons set forth more clearly below, the
22   Court DENIES Defendant’s motion for judgment on the pleadings.
23                                    I.    BACKGROUND
24         Plaintiffs John Wilson and Nieysha White (“Plaintiffs”) each separately filed for
25   bankruptcy in the United States Bankruptcy Court for the Southern District of California.
26   (Doc. No. 1-3 ¶¶ 22–25). Plaintiffs “requested and obtained a copy of [their] consumer
27   report from Experian.” (Id. ¶¶ 23, 25.) Plaintiffs allege that their “consumer report[s]
28   contained inaccurate information.” (Id. ¶ 21.) “Upon close inspection, [Plaintiffs] realized

                                                     1
                                                                             3:17-CV-01249-AJB-JLB
 1   that Experian had reported the location of [their] bankruptcy information as ‘940 FRONT
 2   ST RM 5N26, SAN DIEGO CA 92101,’ rather than the true address [of the bankruptcy
 3   court].” (Id.) Based on this inaccuracy, Plaintiffs initiated the current class action litigation.
 4   (Doc. No. 1-3.) Plaintiffs originally filed this action in the Superior Court of California,
 5   County of San Diego. Defendant removed this action to this Court. (Doc. No. 1.) Defendant
 6   filed an Answer to Plaintiffs’ Complaint. (Doc. No. 8.) Thereafter, Defendant filed the
 7   current motion for judgment on the pleadings. (Doc. No. 10.)
 8                                   II.     LEGAL STANDARD
 9          “After the pleadings are closed – but early enough not to delay trial – a party may
10   move for judgment on the pleadings.” Fed. Civ. Pro. R. 12(c). “A district court will render
11   a ‘judgment on the pleadings when the moving party clearly establishes on the face of the
12   pleadings that no material issue of fact remains to be resolved and that it is entitled to
13   judgment as a matter of law.” Enron Oil Trading & Transp. Co. v. Walbrook Ins. Co. Ltd.,
14   132 F.3d 526, 529 (9th Cir. 1997) (quoting George v. Pacific – CSC Work Furlough, 91
15   F.3d 1227, 1229 (9th Cir. 1996)). “In considering a motion for judgment on the pleadings,
16   a court must accept as true all material allegations in the complaint and must construe those
17   allegations in the light most favorable to the plaintiff.” United States v. In re Seizure of One
18   Blue Nissan Skyline Auto., & One Red Nissan Skyline, 683 F. Supp. 2d 1087, 1089 (C.D.
19   Cal. 2010) (citing Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th Cir. 1994)).
20   Judgment on the pleadings is appropriate when, accepting as true all material allegations
21   in the nonmoving party’s pleadings, the moving party is entitled to judgment as a matter
22   of law. Hal Roach Studios, Inc. v. Richard Feiner &Co., Inc., 896 F.2d 1542, 1550 (9th
23   Cir. 1989).
24                                         III.   DISCUSSION
25          Plaintiffs’ complaint alleges negligent and willful violations of Section 1681e(b).
26   (Doc. No. 1-3 at 8–9.) Section 1681e(b) provides that “[w]henever a consumer reporting
27   agency prepares a consumer report it shall follow reasonable procedures to assure
28   maximum possible accuracy of the information concerning the individual about whom the

                                                     2
                                                                                  3:17-CV-01249-AJB-JLB
 1   report relates.” 15 U.S.C. § 1681e(b). “To prove a credit reporting agency’s noncompliance
 2   with § 1681e(b), a plaintiff must prove that: ‘(1) inaccurate information was included in
 3   [his] credit report; (2) the inaccuracy was due to defendant’s failure to follow reasonable
 4   procedures to assure maximum possible accuracy; (3) [he] suffered injury; and (4) [his]
 5   injury was caused by the inclusion of the inaccurate entry.” Avetisyan v. Experian Info.
 6   Sols., Inc., Case No. CV 14-05276-AB(ASx), 2016 WL 7638189, at *7 (C.D. Cal. June 3,
 7   2016) (quoting Philbin v. Trans Union Corp., 101 F.3d 957, 963 (3d Cir. 1996)).
 8         The issue here is whether Defendant prepared a consumer report. Section
 9   1681a(d)(1) defines a “consumer report” as:
10                any written, oral, or other communication of any information by
                  a consumer reporting agency bearing on a consumer’s credit
11
                  worthiness, credit standing, credit capacity, character, general
12                reputation, personal characteristics, or mode of living which is
                  used or expected to be used or collected in whole or in part for
13
                  the purpose of serving as a factor in establishing the consumer’s
14                eligibility for (A) credit or insurance to be used primarily for
                  personal, family, or household purposes; (B) employment
15
                  purposes; or (C) any other purpose authorized under section
16                1681b of this title.
17
     15 U.S.C. § 1681a(d)(1). The Ninth Circuit recently defined a consumer report as “a report
18
     that a CRA issues to third parties for certain qualifying purposes.” Shaw v. Experian Info.
19
     Sols., Inc., 891 F.3d 749, 755 n.3 (9th Cir. 2018) (citing 15 U.S.C. § 1681a(d)(1); Gillespie
20
     v. Trans Union Corp., 482 F.3d 907, 908 (7th Cir. 2007)). However, the Court finds this
21
     definition to be dicta. The Ninth Circuit provided this definition in a footnote in an order
22
     where whether a report was a consumer report was not an issue raised in the litigation. See
23
     id. (“The parties do not dispute that the reports for use by Fannie Mae and other lenders
24
     are consumer reports.”) Rather the Court believes the controlling case law is that a court
25
     may not as a matter of law dismiss an allegation under § 1681e(b) for lack of transmission
26
     of the report to a third party. Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333
27
     (holding that “the district court erred in finding that any liability under § 1681e(b) was
28

                                                   3
                                                                              3:17-CV-01249-AJB-JLB
 1   predicated, as a matter of law, on the occurrence of some event – denial of credit or
 2   transmission of the report to third parties – resulting from the compilation and retention of
 3   erroneous information.”).
 4         Here, Plaintiffs have not alleged that the consumer report obtained from Defendant
 5   were reports that would be issued to third parties for qualifying purposes. Rather, Plaintiffs
 6   have alleged that they requested and obtained copies of their consumer report. (Doc. No.
 7   1-3 ¶¶ 23, 25.) However, based on Guimond, the Court declines to dismiss Plaintiffs’
 8   complaint because they failed to allege that the report was issued to third parties. See 45
 9   F.3d at 1333.
10         Defendant next argues that even if the case law were silent, under Section 1681a(d)
11   would still exclude the report at issue here from the definition of a “consumer report.”
12   (Doc. No. 10-1 at 11; Doc. No. 17 at 7.) Section 1681a(d) provides that a consumer report
13   does not include “a report containing information solely as to transactions or experiences
14   between the consumer and the person making the report.” 15 U.S.C. § 1681(d)(2)(A)(i).
15   However, the Court finds this unpersuasive. The Court does not agree with Defendant’s
16   interpretation that this statute means that a report that is only exchanged between the
17   consumer and the person making the report is excluded from the definition of a “consumer
18   report.” Accordingly, the Court declines to dismiss Plaintiffs’ complaint on this basis.
19                                      IV.   CONCLUSION
20         For the reasons stated above, the Court DENIES Defendant’s motion for judgment
21   on the pleadings. (Doc. No. 10.)
22
23   IT IS SO ORDERED.
24   Dated: March 29, 2019
25
26
27
28

                                                   4
                                                                               3:17-CV-01249-AJB-JLB
